Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/21/2020, 12/20/2021, 05/25/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gao (Microstructure and Mechanical Property of Laser Wire Fusion Brazing Welded Butt Joints of Steel/Aluminum Dissimilar Metal by Chinese Journal of lasers, vol.41, number 6; published on June, 2014).

1. A bonding structure of dissimilar metal members (page.2; abstract), comprising: 
	a plate-shaped first metal member (fig.1b, aluminum(AL)), a plate-shaped second metal member formed of a material different from that of the first metal member (fig.1b, steel), and a brazing filler metal (page.5; AlSi5 (ER4043) welding wire), 
	wherein the brazing filler metal bonds a bonding end surface of the first metal member and a bonding end surface of the second metal member(fig.3, brazing filler metal bonding the end surface of the first metal member and the second metal member), and 
	any one or both of the following conditions (1) and (2) are satisfied: 
	(1) at least a part of the bonding end surface of the first metal member in a thickness direction of the first metal member is an inclined surface inclined with respect to a plane perpendicular to the thickness direction of the first metal member, and 
	(2) at least a part of the bonding end surface of the second metal member in a thickness direction of the second metal member is an inclined surface inclined with respect to a plane perpendicular to the thickness direction of the second metal member (fig.1, steel has an inclined end surface with respect to a plane perpendicular to the thickness direction of the steel).

	2. The bonding structure of dissimilar metal members according to claim 1, wherein the first metal member is an aluminum-based member (fig.1, aluminum(AL)), the second metal member is an iron-based member (fig.1, steel), and the brazing filler metal is an aluminum-based brazing filler metal (page.5; AlSi5 (ER4043) welding wire).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao(Microstructure and Mechanical Property of Laser Wire Fusion Brazing Welded Butt Joints of Steel/Aluminum Dissimilar Metal by Chinese Journal of lasers, vol.41, number 6; published on June, 2014) in view of Malmbergus WO 2019149064.

	Gao teaches the invention as discussed above, and further Gao regarding claim 3 teaches the second metal member is an iron-based member (fig.1b, steel).

	Regarding claim 5, The bonding structure of dissimilar metal members according to claim 3, wherein at least a part of a bonding end surface of the iron-based member in a thickness direction of the iron-based member is the inclined surface (fig.1b, steel has inclined end surface).

	Regarding claim 6, The bonding structure of dissimilar metal members according to claim 5, wherein a magnitude of an angle formed between the inclined surface and the plane perpendicular to the thickness direction of the iron-based member is 300 to 600 (page.5, the steel plate side of the butt joint has the slope opening, the slope opening and the end face of the aluminum plate at 30°, therefore, the inclined surface and the plane perpendicular to the thickness direction of the steel is 600).

	However, Gao does not teach a plating layer on a surface aluminum-based member.

	Malmbergus teaches:
	3. The bonding structure of dissimilar metal members according to claim 2, wherein the second metal member is an iron-based member having a plating layer on a surface thereof (page.2, line 16-18, thin zinc coating layer on the steel metal sheets; page.2, line 26-27, hot-dip galvanized steel material).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gao by using zinc coating layer or hot-dip galvanized steel as taught by Malmbergus in order to achieve laser brazing joining of the metal workpieces, improve corrosion resistance and reduced cost (page.2, line 15-16, page.3, line 8-10).  	

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (Microstructure and Mechanical Property of Laser Wire Fusion Brazing Welded Butt Joints of Steel/Aluminum Dissimilar Metal by Chinese Journal of lasers, vol.41, number 6; published on June, 2014) in view of Malmbergus WO2019149064 as applied to claim 3 above, and further in view of Official Notice.

	Gao in view of Malmbergus teaches the invention as discussed above, and further Gao regarding claim 4 teaches a bonding strength between the aluminum-based member and the iron-based member obtained as a tensile strength is a tensile strength of 50 MPa or more (page.2, abstract; 88 and 135 MPa in different angle of end surface of steel) 

	Gao in view of Malmbergus is silent about the bonding joint tensile strength measure standard.

	However, Official Notice is taken that applying the JIS Z 3192:1999 standard for measuring the bonding joint tensile strength is well-known in the art. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Gao in view of Malmbergus by using a well-known bonding joint tensile strength standard as taught by JIS Z 3192:1999 (Japanese Industrial Standard methods of tensile and shear tests for brazed joint published on Jan. 1st,1999) in order to measure the bonding joint tensile strength between two dissimilar metal members.  

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Microstructure and Mechanical Property of Laser Wire Fusion Brazing Welded Butt Joints of Steel/Aluminum Dissimilar Metal by Chinese Journal of lasers, vol.41, number 6; published on June, 2014) in view of Song CN 101284339.

	Gao teaches the invention as discussed above, and further Gao regarding claim 8 teaches a magnitude of an angle formed between the inclined surface and the plane perpendicular to the thickness direction of the aluminum-based member is 450 to 900 (fig.1b, AL has vertical end surface as 900).

	However, Gao does not teach a bonding end surface of the aluminum-based member in a thickness direction of the aluminum-based member is the inclined surface.

	Song teaches:
	Regarding claim 7, The bonding structure of dissimilar metal members according to claim 2, wherein at least a part of a bonding end surface of the aluminum-based member in a thickness direction of the aluminum-based member is the inclined surface (fig.2, 5; aluminum has inclined end surface).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gao by using inclined end surface of aluminum as taught by Song in order to increase the tensile strength of the material joint, and the joint has no pore defects (page.5, example 1). In addition, inclined angle provide support surface for bonding joint that beneficially increase the bonding strength. 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Microstructure and Mechanical Property of Laser Wire Fusion Brazing Welded Butt Joints of Steel/Aluminum Dissimilar Metal by Chinese Journal of lasers, vol.41, number 6; published on June, 2014) in view of Malmbergus US 20200353550 as applied to claim 3, 5-6 above, and further in view of Palmquist US 7875827.
	
	Gao teaches the invention as discussed above, and further Gao regarding claim 9 teaches a plate-shaped iron-based member (fig.1b, steel), a plate-shaped aluminum-based member(fig.1b, aluminum (AL)), and 

	Regarding claim 10, The precursor of the bonding structure of dissimilar metal members according to claim 9, wherein a magnitude of an angle formed between the bonding end surface of the aluminum-based member and a plane perpendicular to a thickness direction of the aluminum-based member is about 90° (fig.1, aluminum has vertical end surface).

	However, Gao does not teach a wire-shaped brazing filler metal in contact with the inclined surfaces of the bonding surface of the iron-based member and the bonding surface of the aluminum-based member in a lengthwise direction.

	Palmquist teaches:	
	Regarding claim 9, a wire-shaped brazing filler metal (fig.1B, 14; wire-shaped brazing filler; col.3, line 30-35; the filler material 14 is in the form of a wire which is provided in the vicinity of
the junction 16), wherein the wire-shaped brazing filler metal is disposed to come in contact with the inclined surfaces of the bonding end surface of the iron-based member and the bonding end surface of the aluminum-based member in a lengthwise direction (fig.1B, wire-shaped brazing filling in contact with end surface of aluminum member 12 and inclined end surface of steel 10; col.3, line 24-25; the first member maybe made of steel while the second member is made of aluminum; col.3, line 34-35; the filler material 14 is provided continuously along the junction 16 as in a lengthwise direction).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Gao in view of Malmbergus by using wire-shaped filler contact with inclined surface of the bonding surface of the steel and aluminum in a lengthwise direction as taught by Palmquist in order to achieve a strong bonding joint between dissimilar metals; the wire-shaped filler disposed in the vicinity of the junction that contact with two metal members to ensure the filler is fixed, the laser generates heat focus on filler material to achieve a strong bonding joint ; in addition, the filler material disposed in the vicinity of the junction along the lengthwise direction increase bonding area to increase tensile strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761